Exhibit 10.6

EXECUTION VERSION

ACQUISITION FACILITY AMENDMENT

TO

SENIOR UNSECURED FIXED RATE JAPANESE YEN TERM LOAN CREDIT

AGREEMENT

This Acquisition Facility Amendment to Senior Unsecured Fixed Rate Japanese Yen
Term Loan Credit Agreement (this “Amendment”), dated as of 24 September 2015, is
made and entered into by and among Teva Pharmaceutical Industries Limited (the
“Parent”), Teva Holdings K.K. (the “Borrower”) and Sumitomo Mitsui Banking
Corporation, as Administrative Agent (with the consent of the Required Lenders
(as defined in the Credit Agreement (as defined below))) (the “Administrative
Agent”).

Recitals:

Reference is made to the Senior Unsecured Fixed Rate Japanese Yen Term Loan
Credit Agreement dated as of 28 March 2012 (as amended from time to time, the
“Credit Agreement”), between, amongst others, the Parent, the Borrower, the
Lenders named therein and the Administrative Agent.

WHEREAS, the Borrower and the Parent have requested that the Administrative
Agent (with the consent of the Required Lenders) amend the Credit Agreement as
hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    Definitions.

 

  (a) Each capitalized term used in this Amendment, unless otherwise defined
herein, shall have the meaning ascribed to such term in the Credit Agreement.

2.    Amendments to the Credit Agreement.

 

  (a) The Credit Agreement is hereby amended by adding the following definitions
to Section 1.01 of the Credit Agreement:

“Acquisition” means the acquisition of the Acquired Business.

“Acquired Business” means the generic products business and over-the-counter
(non-prescription) business of Allergan plc and its affiliates as further
described in the Acquisition Agreement.

“Acquisition Agreement” means the master purchase agreement dated 26 July 2015
between the Parent and Allegan plc (including the Exhibits and Schedules
thereto) as it may be modified, supplemented or amended.



--------------------------------------------------------------------------------

“Acquisition Closing Date” means the closing of the Acquisition in accordance
with the terms of the Acquisition Agreement in the manner set forth in the
Parent Acquisition Closing Confirmation and the delivery of the Parent
Acquisition Closing Confirmation.

“Acquisition Financing Arrangement” means any financing arrangement, whether
securities or loans, under which the net proceeds are required to be used to
finance all or part of the consideration payable for the Acquisition and which
simultaneously reduce amounts available under the Bridge Financings (which may
or may not subject to an escrow arrangement).

“Acquisition Transaction” means the entering into the Bridge Financing
(including the issuance of any debt or equity securities of the Parent in lieu
thereof) and the use of proceeds therefrom, the consummation of the Acquisition
(including the payment of the consideration in respect thereof), the refinancing
of certain indebtedness of the Acquired Business to the extent the Cash
Consideration (as defined in the Acquisition Agreement) is reduced by such
amount or such amount is not material and the payment of fees and expenses
related to the foregoing.

“Bridge Financing” means the bridge financing arrangements with respect to the
Acquisition of (i) up to $27,000,000,000 in loans under a senior unsecured
bridge loan credit facility and (ii) up to $6,750,000,000 in loans under an
equity bridge loan credit facility, in each of cases (i) and (ii), pursuant to
the commitment letters dated 31 July 2015 and/or definitive documentation with
respect to the same.

“Cash Acquisition Consideration” means all or a portion of the cash
consideration paid as part of the Acquisition.

“Longstop Date” means the earlier of (i) the closing of the Acquisition,
(ii) the date 35 days following the Outside Date (as defined in the Acquisition
Agreement as in effect on July 31, 2015) as it may be extended as contemplated
by (and in accordance with) Section 11.1(b) of the Acquisition Agreement (as in
effect on July 31, 2015) or (iii) the date 35 days following the date of
termination of the Acquisition Agreement pursuant to the terms thereof when
publicly disclosed by the Parent (x) pursuant to a public filing with the SEC or
(y) in an official press release issued by the Parent.

“Parent Acquisition Closing Confirmation” means a certificate signed by a
Financial Officer of the Parent confirming that (i) the Acquisition has been
consummated in accordance with the Acquisition Agreement and the documents
associated therewith (as in effect on 26 July 2015) or after giving effect to
any alterations, amendments, changes, supplements or waivers thereto other than
any of the foregoing that are materially adverse to the Lenders (or with the
prior written consent of the Required Lenders, not to be unreasonably withheld
or delayed) (provided that (a) a reduction in purchase price in the aggregate
Cash Acquisition Consideration of less than 10% below the amount contemplated by
the Acquisition Agreement (as in effect on 26 July 2015) shall not be deemed to
be materially adverse to the interests of the Lenders and (b) to the extent all
or a portion of the Bridge Financing funds on such date, each Lender or
Affiliate that is a party to any Bridge Financing shall be automatically deemed
to have provided consent hereunder to any alteration, amendment change,
supplement or waiver of the Acquisition Agreement and the documents associated
therewith (and shall provide written consent to the

 

2



--------------------------------------------------------------------------------

same to the extent required)), (ii) the Acquisition has been consummated in
accordance with Section 10.1(b) of the Acquisition Agreement (as in effect on
26 July 2015) as it relates to approvals under the HSR Act and the antitrust
laws of the European Union (each as defined in the Acquisition Agreement), (iii)
since 26 July 2015, no Effects (as defined in the Acquisition Agreement as in
effect on 26 July 2015) have occurred which, individually or in the aggregate,
have had (and have continued to have) or would reasonably be expected to have, a
Seller Material Adverse Effect (as defined in the Acquisition Agreement as in
effect on 26 July 2015) and (iv) the Parent designates the Parent Acquisition
Closing Confirmation as a Loan Document and that the Lenders can rely on
foregoing confirmations as representations and warranties under such Loan
Document.

 

  (b) The Credit Agreement is hereby amended by deleting the definition of
“Consolidated Cash and Cash Equivalents” set forth in Section 1.01 of the Credit
Agreement in its entirety and replacing it with the following:

“Consolidated Cash and Cash Equivalents” means, with respect to any Person, the:

(a)    cash on hand or on deposit with any bank of such Person; plus

(b)    all other assets held by such Person that should be classified as “cash
equivalents” in accordance with GAAP,

included in the cash and cash equivalents accounts listed on the consolidated
balance sheet of Parent and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP (excluding any such cash or cash equivalents subject to
an Encumbrance, other than non-consensual Permitted Encumbrances); plus

(c)    to the extent not otherwise included in (a) or (b) above, any cash or
cash equivalents held by the Parent and its Subsidiaries which are proceeds from
any Acquisition Financing Arrangement and which would otherwise not be included
in the definition of Consolidated Cash and Cash Equivalents.”

 

  (c) The Credit Agreement is hereby amended by deleting the definition of
“Material Indebtedness” set forth in Section 1.01 of the Credit Agreement in its
entirety and replacing it with the following:

“Material Indebtedness” means, Indebtedness (other than the Loans), of any one
or more of Parent and its Subsidiaries in an aggregate principal amount
exceeding US$200,000,000 (or its equivalent in another currency or currencies).

 

  (d) The Credit Agreement is hereby amended by deleting the definition of
“Interest Payable” set forth in Section 1.01 of the Credit Agreement in its
entirety and replacing it with the following:

“Interest Payable” means all interest, acceptance commission and any other
continuing, regular or periodic costs and expenses in the nature of interest and
amortization of debt discount (whether paid, payable or capitalized), incurred
by Parent and its consolidated Subsidiaries in effecting, servicing or
maintaining Total Consolidated Debt (excluding, prior to the Longstop

 

3



--------------------------------------------------------------------------------

Date, any Indebtedness incurred under an Acquisition Financing Arrangement but
including, for the avoidance of doubt, such Indebtedness for the entirety of any
relevant Test Period ending after the Longstop Date but only with respect to
Indebtedness under an Acquisition Financing Arrangement that remains outstanding
after the Longstop Date) during a Test Period but excluding exchange
differentials; provided, that, with respect to any period during which a Subject
Transaction has occurred, for purposes of determining the Interest Cover Ratio,
Interest Payable shall be calculated with respect to such period on a pro forma
basis using the consolidated financial statements of the Parent and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period.

 

  (e) The Credit Agreement is hereby amended by deleting the definition of
“Transactions” set forth in Section 1.01 of the Credit Agreement in its entirety
and replacing it with the following:

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans and the Acquisition Transactions.

 

  (f) The Credit Agreement is hereby amended by deleting Section 3.11 of the
Credit Agreement in its entirety and replacing it with the following:

“Section 3.11 Margin Securities

Such Loan Party is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T, U or X of the Board
of Governors of the Federal Reserve System of the United States of America), and
no part of the proceeds of any Loan will be used to purchase or carry any margin
stock in violation of said Regulations T, U or X or to extend credit to others
for the purpose of purchasing or carrying margin stock in violation of said
Regulations T, U or X. Not more than 25% of the value of the assets (either of
any Loan Party only or of any Loan Party and its Subsidiaries on a consolidated
basis) subject to any limitation on sale, pledge or other restriction under this
Agreement or subject to any restriction contained in any agreement or
instrument, between any Loan Party and any Lender or any Affiliate of any
Lender, relating to Indebtedness and within the scope of Section 7.01(f) of this
Agreement, will be margin stock (within the meaning of Regulations T, U or X of
the Board of Governors of the Federal Reserve System of the United States of
America).”

 

  (g) The Credit Agreement is hereby amended by deleting Section 6.01(ii) of the
Credit Agreement in its entirety and replacing it with the following:

“any Subsidiary may merge, consolidate or amalgamate (or engage in a
substantially similar transaction) with any other Person in a transaction in
which the surviving entity is a wholly-owned Subsidiary (in the case of a Loan
Party, subject to preceding clause (i)),”

 

  (h)

The Credit Agreement is hereby amended by deleting Section 6.01(xi) of the
Credit Agreement in its entirety and replacing it with the following:

 

4



--------------------------------------------------------------------------------

“the Parent or any Subsidiary may sell Receivable Assets to a Securitization
Entity in a Qualified Securitization Transaction for the fair market value
thereof; provided that at no time shall more than US$2,500,000,000 (or its
equivalent in another currency or currencies) in fair market value of assets be
subject to such Qualified Securitization Transaction,”

 

  (i) The Credit Agreement is hereby amended by adding a new sub-clause
(xv) after Section 6.01(xiv) of the Credit Agreement as follows:

“(xv)    the Parent or any Subsidiary may consummate the Acquisition Transaction
in accordance with the Acquisition Agreement.”

 

  (j) The Credit Agreement is hereby amended by adding a new sub-clause
(xvi) after Section 6.01(xv) of the Credit Agreement as follows:

“(xvi) the Parent or any Subsidiary may dispose of any shares of Mylan B.V. or
its successors held by any of them as of July 31, 2015 and any other shares
issued thereon.”

 

  (k) The Credit Agreement is hereby amended by deleting Section 6.03(p) of the
Credit Agreement in its entirety and replacing it with the following:

“(p)    any other Encumbrances securing obligations and other Financing
Arrangements; provided that the aggregate amount of obligations or Financing
Arrangements secured in accordance with this subclause (p) shall not exceed
US$2,000,000,000 (or its equivalent in another currency or currencies) at any
time outstanding;”

 

  (l) The Credit Agreement is hereby amended by deleting Section 6.03(r) of the
Credit Agreement in its entirety and replacing it with the following:

“(r) Encumbrances over any Receivable Assets subject to a Qualified
Securitization Transaction; provided that the aggregate fair market value of all
Receivable Assets secured in accordance with this subclause (r) shall not exceed
US$2,500,000,000 (or its equivalent in another currency or currencies) at any
one time outstanding.”

 

  (m) The Credit Agreement is hereby amended by adding a new sub-clause
(s) after Section 6.03(r) of the Credit Agreement as follows:

“(s)    Encumbrances over any escrow arrangements in connection with any
Acquisition Financing Arrangement.”

 

  (n) The Credit Agreement is hereby amended by adding a new sub-clause
(t) after Section 6.03(s) of the Credit Agreement as follows:

“(t)    Encumbrances over any shares of Mylan B.V. or its successors held by any
of the Parent or its Subsidiaries as of July 31, 2015 and any other shares
issued thereon.”

 

  (o) The Credit Agreement is hereby amended by deleting clause (a) in the table
under Section 6.04 of the Credit Agreement in its entirety and replacing it with
the following:

 

5



--------------------------------------------------------------------------------

    

Four-quarter Test

Period ending with the

quarters below (Q1

being the first full fiscal

quarter after the

Acquisition Closing

Date occurs)

  

Leverage Ratio

(a)Total Consolidated Net Debt to EBITDA

   Q1    No greater than 5.25x    Q2    No greater than 5.25x    Q3    No
greater than 5.00x    Q4    No greater than 5.00x    Q5    No greater than 4.25x
   Q6    No greater than 4.25x    Q7    No greater than 4.00x    Q8    No
greater than 4.00x    Q9 and thereafter    No greater than 3.50x

 

  (p) The Credit Agreement is hereby amended by deleting Section 7.01(j) of the
Credit Agreement in their entirety and replacing it with the following:

“(j)    one or more judgments for the payment of money in an aggregate uninsured
amount equal to or greater than US$200,000,000 (or its equivalent in another
currency or currencies) in excess of the amount of insurance coverage shall be
rendered against any Loan Party or any Material Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 45 consecutive
days during which execution shall not be effectively stayed, vacated or bonded
pending appeal or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of any Loan Party or any such Material Subsidiary
to enforce any such judgment for the payment of money in an aggregate uninsured
amount in excess of US$200,000,000 (or its equivalent in another currency or
currencies);”

 

  (q) The Credit Agreement is hereby amended by deleting Section 7.01(k) of the
Credit Agreement in their entirety and replacing it with the following:

“(k)    one or more ERISA Events shall have occurred, which individually or in
the aggregate results in liability of any Loan Party, any of its subsidiaries,
or any of their respective ERISA Affiliates in excess of US$200,000,000 (or its
equivalent in another currency or currencies) during the term hereof;”

 

  (r) The Credit Agreement is hereby amended by deleting Section 7.01(l) of the
Credit Agreement in their entirety and replacing it with the following:

“(l)    this Agreement shall at any time and for any reason be declared by a
court of competent jurisdiction to be null and void, or a proceeding shall be
commenced by any Loan Party, or by any Governmental Authority, seeking to
establish the invalidity or unenforceability thereof (exclusive of questions or
interpretation of any provision thereof), or any Loan Party shall repudiate or
deny any portion of its financial obligation under this Agreement;”

 

6



--------------------------------------------------------------------------------

3.    Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and each Lender as follows on each of
(i) the Pre-Acquisition Closing Effective Date (as defined below), (ii) the
Acquisition Closing Date (as such term is defined in Section 2(a) above) and
(iii) the date of any incurrence of Indebtedness subject to an Acquisition
Financing Arrangement (as such term is defined in Section 2(a) above):

 

  (a) immediately before and after giving effect to this Amendment and the
Transactions (to the extent consummated on or around the date referred to in
(i), (ii) or (iii) above, as applicable, and giving effect to the amendments
herein that are effective on such date), all of the representations and
warranties set forth in the Credit Agreement are true and correct on and as of
such date, as if made on such date, except to the extent that such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct on and
as of such earlier date (it being understood that references therein to the
Credit Agreement shall be deemed to refer to the Credit Agreement as amended by
this Amendment and after giving effect to the amendments set forth herein and
the Transactions);

 

  (b) the execution, delivery and performance by each Loan Party of this
Amendment have been duly authorized by all necessary corporate or other
organizational action, as applicable, of such Loan Party;

 

  (c) this Amendment has been duly executed and delivered by such Loan Party;
and

 

  (d) no Default or Event of Default has occurred, is continuing or would exist
after giving effect to this Amendment and the Transactions.

4.    Effect of this Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Credit Agreement or Loan Documents are intended
or implied and in all other respects the Credit Agreement and Loan Documents are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof. To the extent of conflict between the terms of this
Amendment and the Loan Documents, the terms of this Amendment shall control. The
Credit Agreement and this Amendment shall be read and construed as one
agreement.

5.    Effectiveness.

 

  (a) On the date on which the Administrative Agent shall have received executed
signature pages hereof delivered by facsimile transmission or electronic mail
(in “.pdf” or similar format) from each of the Parent, the Borrowers and the
Administrative Agent (following the consent of the Required Lenders) (the
“Pre-Acquisition Closing Effective Date”), Section 2(a), Section 2(b),
Section 2(d), Section 2(e), Section 2(f), Section 2(g), Section 2(i),
Section 2(j), Section 2(m), Section 2(n) and Section 2(r) of this Amendment
shall become effective.

 

  (b) On the Acquisition Closing Date, provided the Pre-Acquisition Closing
Effective Date has occurred, this Amendment shall become effective in full.

 

7



--------------------------------------------------------------------------------

6.    Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

7.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

8.    Severability. Any provisions of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.    Reference to the Effect on the Loan Documents. Upon the effectiveness of
this Amendment, (a) each reference in the Credit Agreement to this “Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import and (b) each
reference in any other Loan Document to “the Credit Agreement”, shall mean and
be a reference to the Credit Agreement as amended by this Amendment.

10.    Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.

11.    Counterparts; Electronic Signatures. This Amendment may be executed by
one or more parties to this Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Amendment by facsimile transmission or electronic mail (in “.pdf” or similar
format) shall be effective as delivery of a manually executed counterpart
hereof.

12.    Governing Law; Jurisdiction; Consent to Service of Process.

 

  (a) This Amendment and any non-contractual obligations arising out of or in
connection with it shall be construed in accordance with and governed by
Japanese law (without regard to conflicts of laws principles).

 

  (b)

Each party hereto hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of (i) the Supreme Court of the State of New York sitting
in New York County, (ii) the United States District Court of the Southern
District of New York, (iii) the Tokyo District Court, (iv) the courts of England
and (v) any appellate court from any thereof, in any suit, action or proceeding
arising out of or relating to this Amendment (including any non-contractual
obligations arising out of or relating to this Amendment) and each of the
parties hereto hereby irrevocably and unconditionally agrees that any such suit,
action or proceeding (“Proceedings”) may be heard and determined in such courts.
Each party hereto hereby further irrevocably waives any claim that any such
courts lack personal jurisdiction over it and agrees not to plead or claim in
any Proceedings that any such courts lack personal jurisdiction over it. To the
extent that any Loan Party in any jurisdiction has, may claim or hereafter may
acquire any immunity from jurisdiction, suit, enforcement, execution, attachment
(whether through prior to judgment, in aid of execution, or otherwise) or any
other legal process with respect to

 

8



--------------------------------------------------------------------------------

  itself or its property, such Loan Party hereby agrees not to claim and
irrevocably waives such immunity to the full extent permitted by law. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Amendment shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Amendment against any
Borrower or the Guarantor or any of their respective properties in the courts of
any jurisdiction to enforce a judgment obtained in accordance with this Section.
Each Loan Party agrees that, if the Administrative Agent or any Lender has
brought or initiated Proceedings in any jurisdiction referred to in this
paragraph (the “Original Proceedings”), no Loan Party may bring Proceedings
which relate to the Original Proceedings or concern dispute(s) which are the
same as or related to any dispute(s) which are the subject of the Original
Proceedings in any other jurisdiction, including, for the avoidance of doubt,
any other jurisdiction referred to in this paragraph. Nothing in this Section
shall (or shall be construed so as to) limit the right of the Administrative
Agent or any Lender to take Proceedings in any of the courts referred to in this
paragraph, nor shall the taking of Proceedings in any such jurisdiction by any
Loan Party preclude the taking of Proceedings by the Administrative Agent or any
Lender in any other such jurisdiction (whether concurrently or not) if and to
the extent permitted by law.

 

  (c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any Proceedings in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of any Proceedings in any such court,
including, without limitation, with respect to enforcement and/or proceedings
for breach claims, and agrees not to plead that any such action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

  (d) Subject to paragraph (e) of this Section, each party to this Amendment
irrevocably consents to service of process in the manner provided for notices in
Section 11.01 of the Credit Agreement. Such service may be made by mailing (by
registered or certified mail, postage prepaid or any other method which
generates a receipt or proof of delivery) or delivering a copy of such process
to such Person at the address provided in Section 11.01 of the Credit Agreement
(and in the case of service to be delivered to any Loan Party, each Loan Party
hereby acknowledges that, to the extent required, the address for delivery of a
copy of such service to counsel for such Loan Party shall be: Office of the
General Counsel, Teva Pharmaceutical Industries Limited, 5 Basel Street Petah
Tiqva 49131, Israel, Attention: General Counsel); each party hereto hereby
irrevocably waives any objection to such service of process and agrees not to
plead or claim in any Proceedings that any such service was in any way invalid
or ineffective. Nothing in this Amendment will affect the right of any party to
this Amendment to serve process in any other manner permitted by applicable
relevant law.

 

  (e)

Each Loan Party agrees that, with respect to any Proceedings which are commenced
in England pursuant to paragraph (b) of this Section, TEVA UK Limited, a company

 

9



--------------------------------------------------------------------------------

  organized under the laws of England and Wales (“TEVA UK Limited”) is hereby
appointed as its agent for service process, and process may be served on any
Loan Party by being delivery of such process or a copy thereof to TEVA UK
Limited at Ridings Point, Whistler Drive, Castleford, West Yorkshire, WF10 5HX,
England, United Kingdom, or, if different, TEVA UK Limited’s place of business
in England from time to time as notified to the Administrative Agent in
accordance with this paragraph. If TEVA UK Limited ceases to have a place of
business at Ridings Point, Whistler Drive, Castleford, West Yorkshire, WF10 5HX,
England, United Kingdom, each Loan Party shall immediately provide the
Administrative Agent with notice of the address of TEVA UK Limited’s current
place of business in England where service may be effected. If TEVA UK Limited
ceases to exist, is not or ceases to be effectively appointed to accept service
of process on behalf of any Loan Party or ceases to have a place of business in
England where service may be validly effected or there is a failure to notify
the Administrative Agent of a such address in accordance with this paragraph,
each Loan Party shall promptly notify the Administrative Agent thereof and shall
appoint a further replacement Person in England to accept service of process on
its behalf and, failing such appointment within 14 days, the Administrative
Agent shall be entitled to appoint such a replacement Person by written notice
to such Loan Party. Nothing in this paragraph shall affect the rights of the
Administrative Agent and/or the Lenders to serve process in any other manner
permitted by law.

 

  (f) The parties hereto understand and agree that a Japanese language version
of this Amendment and/or any related document may be prepared and any such
version shall be for informational purposes only. In the event of any ambiguity,
conflict or inconsistency between any of the terms of the English language
version of this Amendment (or such related document, as the case shall be) and
any translation thereof (Japanese or otherwise), the English language version
shall apply and prevail and be conclusive and binding.

[Remainder of this page left intentionally blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TEVA PHARMACEUTICAL INDUSTRIES LIMITED By:  

/s/ Eran Ezra

  Name:    Eran Ezra   Title:      SVP, Head of Global Treasury Risk  
               Management & Insurance By:  

/s/ Eyal Rubin

  Name:    Eyal Rubin   Title:      VP, Head of Corporate Treasury

 

11



--------------------------------------------------------------------------------

TEVA HOLDINGS K.K. By:  

/s/ Itzhak Krinsky

  Name: Itzhak Krinsky   Title: Representative Director By:  

/s/ Kimio Nishimura

  Name: Kimio Nishimura   Title: Representative Director

[Signature page to Fixed Rate Japanese Yen Credit Agreement Amendment Agreement
]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as Administrative Agent   LOGO
[g529462stamp12.jpg] By:  

 

  Name:   Title:

[Signature page to Fixed Rate Japanese Yen Credit Agreement Amendment Agreement]